Pfeifer, J.,
dissenting. “[Y]ou will pay prevailing wage on this job or I will bury you in this town,” said James Fielding to Sterrett Lloyd. Those are not *18exactly the words of a patriotic citizen worried that his civic pride might be bruised by shoddy workmanship on the public library. They are, however, fairly typical words that may be used in the high-stakes world of public-contract bidding. I do not agree that public policy demands that this court carve out a privilege which should protect such threats and the acts that spring forth from them.
The majority points to the statutorily defined public-interest privilege this court dealt with in Jacobs v. Frank (1991), 60 Ohio St.3d 111, 573 N.E.2d 609. In that case, this court held that “the public has an interest in ensuring that only qualified persons are licensed to practice podiatry.” Id. at 114, 573 N.E.2d at 612. That is true. When the state is licensing people, giving an imprimatur on which citizens will rely, it is appropriate that the state be able to gain as much knowledge about the applicant as possible. Also, there is little risk that persons would have ulterior motives for providing such information. The public interest in such a privilege was reflected in its creation by statute.
If this case were about licensing contractors in Ohio, the Jacobs case would be applicable. But this is a case about competition, not licensing. Jacobs did not grant a qualified privilege which would allow podiatrists to tell potential patients that a competing podiatrist was known to have botched ingrown toenail procedures. Is it sound public policy to permit one company to sully the reputation of another when the companies are involved in bidding for the same project?
The public and its concerns are well-protected in the bidding process as it now exists. Sound public policy and the orderly administration of public contracts are not furthered by eliminating recourse against competitors who negligently feed false information to public officials. It is no less damaging to the victim of defamation that the lie is told to a public entity than to a private one.